Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their advisors can build diversified portfolios. A commitment to doing whats right for investors We have below-average expenses and stringent investor protections, and provide a wealth of information about the Putnam funds. Industry-leading service We help investors, along with their financial advisors, make informed investment decisions with confidence. Putnam U.S. Government Income Trust 9 | 30 | 05 Annual Report Message from the Trustees 2 About the fund 4 Report from the fund managers 7 Performance 12 Expenses 15 Portfolio turnover 17 Risk 18 Your funds management 19 Terms and definitions 22 Trustee approval of management contract 24 Other information for shareholders 29 Financial statements 30 Federal tax information 58 About the Trustees 59 Officers 65 Cover photograph: © Richard H. Johnson Message from the Trustees Dear Fellow Shareholder During the period ended September 30, 2005, domestic stock and bond markets advanced modestly while major markets outside the United States showed far greater strength. The Federal Reserve Boards program of interest-rate increases and higher energy prices put pressure on U.S. consumer spending, and the impact of an unusually active hurricane season on the U.S. economy introduced a new cause of concern for financial markets. We believe that amid the uncertainties of this economic and market environment, the professional research, diversification, and active management that mutual funds provide continue to make them an intelligent choice for investors. We also want you to know that Putnam Investments management team, under the leadership of Chief Executive Officer Ed Haldeman, continues to focus on investment performance and remains committed to putting the interests of shareholders first. In keeping with these goals, we have redesigned and expanded our shareholder reports to make it easier for you to learn more about your fund. Furthermore, on page 24 we provide information about the 2005 approval by the Trustees of your funds management contract with Putnam. We would also like to take this opportunity to announce the retirement of one of your funds Trustees, Ronald J. Jackson, who has been an independent Trustee of the Putnam funds since 1996. We thank him for his service. 2 In the following pages, members of your funds management team discuss the funds performance and strategies, and their outlook for the months ahead. As always, we thank you for your support of the Putnam funds. Putnam U.S. Government Income Trust: seeking opportunities through mortgage-backed securities Homeownership is the most common way to invest in the real estate market, but it is not the only way. It is also possible for individuals to invest in the mort gages used to finance homes and businesses through instruments called mortgage-backed securities (MBSs). Since 1984, Putnam U.S. Government Income Trust has invested in MBSs with the goal of maximizing income from some of the highest-quality bonds. However, investing in MBSs carries certain risks compared with the safest U.S. Treasury bonds. As a result, your funds team of experienced analysts uses proprietary models to seek out investment opportunities, while striving to maintain an appropriate amount of risk for the fund. MBSs are essentially securities that represent a stake in the principal from and interest paid on a collection of mortgages.
